Case 2:14-cv-00074-RWS Document 221-2 Filed 09/10/19 Page 1 of 5




          Exhibit B
                Case 2:14-cv-00074-RWS Document 221-2 Filed 09/10/19 Page 2 of 5

Smith Class Action                                                                                          Notice ID: 10547194           PRSRT FIRST CLASS
do Settlement Administrator                                                                                                                  U.S. POSTAGE
P.O. Box 23369                                                                                                                                    PAID
Jacksonville, FL 32241-3369                                                                                    PIN: 698 452 229              MAILED FROM
                                                                                                                                           ZIP CODE 32218
                                                                                                                                            PERMIT NO 584

1111111111111111111111110111011111111111111111111111111111111111111
 Postal Service. Please do not mark barcode
 23877-FC-127838




                                                     111 1111 1 1111 11   1111 1111
                                                                                      1111.1191111"11.111111111-11111111'



                                                 UNITED STATES DISTRICT COURT
                                                 NORTHERN DISTRICT OF GEORGIA
                                                     GAINESVILLE DIVISION
 LAURA A. OWENS and JOSHUA
 R. SMITH, individually and on
 behalf of two classes of all others
 similarly situated,

          Plaintiffs,

  V.                                                                                                Civil Action File 2:14-cv-00074-RWS

  METROPOLITAN LIFE
  INSURANCE COMPANY,

          Defendant.

                                    NOTICE OF SMITH CLASS ACTION SETTLEMENT

                                             •    A federal court authorized this notice.
                                                 This is not a solicitation from a lawyer.
  YOUR LEGAL RIGHTS ARE AFFECTED WHETHER YOU ACT, OR DON'T ACT. READ THIS NOTICE
  CAREFULLY. These rights and options—and the deadlines to exercise them—are explained in this notice.
                        -
                                                             •
                                                    ,>9             -1/
       Do Nothing:          You will be paid a proportional share of the net settlement proceeds in accordance with the
                            Distribution Plan as long as your calculated distribution is not less than $10.00. Class members
                            whose calculated distribution is less than $10.00 will not receive a distribution under this
                            settlement. See section 4 of this notice for more details.
            Exclude         Get no payment.- If you exclude yourself, you cannot object to the settlement, but you would not
            Yourself        be barred by the settlement from bringing a suit of your own.
             Object:        Write to the Court about why you don't like the settlement and do not want it approved. Act by
                            September 25, 2019. See section 11 of this notice for more details.
            Go to a         Ask to speak in Court about the fairness of the settlement on November 19, 2019. See section 13
           Hearing:         of this notice for more details.

                                                                     -1-
                                                 Questions? Visit www.smithelassaction.com
SMITH NOTICE                Para Una notificaeion en Espafiol, visitor nuestro website, vvvvw,smithelassaction.com
                 Case 2:14-cv-00074-RWS Document 221-2 Filed 09/10/19 Page 3 of 5




You received this notice because it appears from MetLife's records that you are a member of the Smith class that is covered
by this lawsuit, The Court directed that this notice be sent to you to inform you about a proposed settlement of this lawsuit
and your rights and options.


This lawsuit concerns MetLife's use of retained asset accounts called "Total Control Accounts" to settle claims for life
insurance benefits due under ERISA-governed employee benefit plans ("Plans"). A retained asset account is a method of
settling claims in which an insurance company: (a) establishes an interest-bearing account through a bank for the beneficiary,
(b) issues the beneficiary a book of blank drafts that resembles a checkbook to use to access the settlement amount, and (c)
retains and invests the money owed to the beneficiary until it is called upon to transfer funds to the bank to cover drafts
drawn on the account. .

The Plaintiff alleges that MetLife's use of Total Control Accounts to settle claims is unfair because MetLife may earn
income by investing the funds held in the Total Control Accounts. The Plaintiff further alleges that the practice is improper
because MetLife controls how much income it receives from the practice and does not disclose this income to the Plans.
The Plaintiff alleges that these practices violate a federal law, the Employee Retirement Income Security Act of 1974
("ERISA"), that requires persons who administer employee benefit plans to act in accordance with the plans' terms and
solely in the interests of the plans' beneficiaries ("Count 1"), and prohibits plan administrators from engaging in certain
types of transactions due to their potential for •,buse, (Counts 2-4).

MetLife denies these allegations and contends that its conduct was at all times lawful under ERISA.


The parties have now reached a proposed settlement for a class ("Class") defined as follows:
         All life insurance beneficiaries of ERISA-governed employee benefit plans that were insured by group life
         insurance policies issued by MetLife that provide for payment in "one sum" for whom MetLife established
         a "Total Control Account" (a) between January 1, 2013 and March 31, 2019; and (b) between April 18,
         2008 and December 31,2012 for all policies that, at the time of the insured's death, contained the statement
         in the policy certificate or an endorsement to the policy certificate that expressly states that claims for
         benefits can be settled "by establishing an account that earns interest."
 The Class Representative and his attorneys think the settlement is in the best interests of all Smith Class Members,


 MetLife has agreed to pay Five Million Dollars ($5,000,000.00) to settle the lawsuit, which will be paid into the Settlement
 Fund (as defined in the Settlement Agreement). The settlement proceeds will be distributed to each Smith Class Member
 based upon his or her share in accordance with the Distribution Plan. The amount payable to each Class Member will vary,
 depending on, among other things, the size of the Class Member's life insurance benefit, how long his or her Total Control
 Account was open, the amount of interest credited to the Class Member's Total Control Account, and the passage of time.
 Should the amount allocated to any Class Member be less than $10.00 (net of fees and expenses), that Class Member will
 not receive a payment.


          For purposes of this settlement, by agreement of the parties, a policy certificate is deemed to include this language as of the date that MetLife's records
          produced in this litigation indicate MetLife: (a) issued to the policyholder a rider that purported to amend or clarify the policy to include this language; or (b)
          included such language in a newly-issued certificate. In addition, based upon documents produced by MetLife and deposition testimony provided on its behalf,
          for all policies and customers for whom a specific rider or certificate has not been Identified and produced to Plaintiffs as of March 31,2019, all such policies
          are deemed to include this language (a) as of September 1, 2012, for all policies associated with customers MetLife categorizes as "National Accounts" or
          "Regional Marker accounts; and (b) as of December 31,2012 for all policies associated with customers MetLife categorizes as "Local Market" accounts.



                                                                          -2 -
                                                        Questions? Visit www.smithclassaction.com
SMITH NOTICE               Para Una notificacion en Espaiiol, visitor nuestro website, www.smithelassaction.com
               Case 2:14-cv-00074-RWS Document 221-2 Filed 09/10/19 Page 4 of 5


The Settlement Agreement, the Distribution Plan and other papers, in both English and Spanish, can be found at
www.smithclassaction.com.



The Court will hold a hearing to decide whether to approve the settlement. You may attend and you may ask to speak, but
you don't have to. The hearing will be held on November 19, 2019, at 10:00 a.m., United States Courthouse, 121 Spring
Street, Gainesville, Georgia 30501: At this hearing, the Court will consider whether the settlement is fair, reasonable, and
adequate. If there are objections, the Court will consider them. The Court will listen to people who have asked to speak at
the hearing. The Court may also decide how much to pay to Class Counsel, At or after the hearing, the Court will decide
whether to approve the settlement.
The Court has reserved the right to change the date and time of the Final Approval Rearing without further notice to the
Class. If you would like to attend the hearing, please•check the website www.smithclassaction.com for any changes of the
hearing date.
        Rowland. Whetiv'an
                                                  _
You need to do nothing. If the settlement is approved and your share of the settlement (net of fees and expenses) is $10.00
or more, a check will be mailed to you at this same address. If there is an appeal, then settlement checks will not be issued
until the appeal is resolved and the order approving the settlement is approved by the appeals court.
        -—              - - -                                                 _
         W hot ill''-turrently hove a                     ControtAccount?
If you currently have a balance in a Total Control Account, MetLife will continue to administer the accoUnt in accord with
the account agreement. MetLife will continue to guarantee the balance and credit interest on that balance. MetLife will be
free to invest the funds associated with that balance as it sees fit. MetLife may make more investment income using your
funds than the interest that it pays to you. Part of this settlement includes a release of all claims relating to the rate of interest
credited to Total Control Accounts issued under the Plans. As was always the case, you may choose to close your Total
Control Account or keep it open.


 The Court appointed John C. Bell, Jr., Esq., Lee W. Brigham, Esq., Wm,Gregory Dobson, Esq., Michael J. Lober, Esq.,
 John W. Oxendine, Esq., Todd L. Lord, Esq., Jason J. Carter, Esq. and Michael B. Terry, Esq. to represent you and other
 Class Members, These lawyers are called Class Counsel. You will not be personally charged for these lawyers. If you
 want to be represented by your own lawyer, you may hire one at your own expense.



 Class Counsel will ask the Court to award attorneys' fees and will seek reimbursement of their expenses incurred to
 prosecute this action and administer this settlement of no more than one-third of the Settlement Fund, and to seek an
 incentive award of up to ten thousand dollars ($10,000.00) to the Class Representative, all to be paid from the Settlement
 Fund. Attorneys' fees, expenses and incentive awards will be determined by the Court following a hearing and will be based
 upon the evidence presented and legal principles that govern such awards, The Court may award less than the amounts
 requested. MetLife has agreed not to oppose the application for attorneys' fees, expenses and the incentive award.

       'Vow do I get out of tut:. s-ettletne-nt?
 To exclude yourself from the settlement, you must submit to the Administrator at the address listed below, a written, signed,
 and dated statement that you are opting out of the Class and that you understand that you will receive no money from the
 Settlement of this Action. To be effective, this opt-out statement (i) must be received by the Administrator no later than
 September 25, 2019, (ii) include your name and last four digits of your social security number, and (iii) must be personally
 signed and dated by you,


                                                               -3-
                                             Questions? Visit www.smithclassaction.com
SMITH NOTICE           Para Una notifleacion en Espanol, visitor nuestro website, www.smithclassaction.com
                Case 2:14-cv-00074-RWS Document 221-2 Filed 09/10/19 Page 5 of 5


                                                 Smith Class Action
                                              do Settlement Administrator
                                                    P.O. Box 23369     -
                                              Jacksonville, FL 32241-3369

You can't exclude yourself on the phone or by e-mail. If you are excluded, you will not get any settlement payment, you
cannot object to the settlement, you will not be legally bound by anything that happens in this lawsuit, and you may be able
to sue (or continue to sue) MetLife in the future for these same claims, but your claims may be time-barred.



If you are a Class Member, you can object to the settlement. You can give reasons why you think the Court should not
approve it, The Court will consider your views. To object, you must send a letter saying that you object to the settlement.
The letter must include certain information. This information is described in paragraph 3.6 of the Settlement Agreement,
which is available online at vvww.smithclassaction.com.

DO NOT CALL THE COURT, Mail or electronically file the objection with the Clerk of the Court, James A. Haften,
U.S. Courthouse, 121 Spring Street, Gainesville, Georgia 30501, so that is received by the Clerk no later than September
25, 2019.



No, but you are welcome to come at your own expense. If you send an objection, you don't have to come to Court. As
long as you submitted your written objection on time, the Court will consider it. You may also pay your own lawyer to
attend, but this is not necessary.



You may ask the Court for permission to speak at the Final Approval Hearing. To do so, you must send a letter saying that
it is your "Notice of Intention to Appear." Include your name, address, telephone number, and your signature. Your Notice
of Intention to Appear must be received by October 21, 2019, by the Clerk of the Court at the address noted in question 11..

        re, there more details 111)00144 ,settleinen   ,

 You may visit the website at vvww.smithclassaction,com, where you will find copies of the Settlement Agreement and
 significant orders, as well as other information that may help you determine whether you are a Class Member and whether
 you are eligible for a payment. You may also call 1-800-501-9615 toll free or write to Smith Class Action, do Settlement
 Administrator, P.O. Box 23369, Jacksonville, FL 32241-3369.

 The papers filed in this case are also available for inspection during business hours at the Office of the Clerk of Court,
 United States District Court for the Northern District of Georgia, 121 Spring Street, Gainesville, Georgia 30501, or on the
 intemet at http://www.gand.uscourts gov/.




                                                             -4-
                                           Questions? Visit www,stnithelassaction.corn
                      Para Una notilleacion en Espanol, visitor nuestro website, www.smithdassaction.com

SMITH NOTICE
